DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/31/2021.  Claims 1-4 and 6-12 are pending for consideration in this Office Action.

Response to Amendment

The objections to the claims have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/2/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
 § 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 3, 4, 6, 8 and 10, the recitation of a “...expander,” is not described in the specification such that one skilled in the art would necessarily recognize Applicant had possession of the claimed subject matter.  The limitation “expander” is not found in the disclosure and thus introduces new matter into the claims.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 8, the recitation of a “...refrigerant flow switch device,” is not described in the specification such that one skilled in the art would necessarily recognize Applicant had possession of the claimed subject matter.  The limitation “flow switch device” is not found in the disclosure and thus introduces new matter into the claims.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claim 11, the recitation of a “...heat medium flow adjuster,” is not described in the specification such that one skilled in the art would necessarily recognize Applicant had possession of the claimed subject matter.  The limitation “f heat medium flow adjuster” is not found in the disclosure and thus introduces new matter into the claims.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 4 and 6 -12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding Claims 1 and 10, the recitation of “…load side expander,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of an “expander” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of a “…outdoor side expander,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of an “expander” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “...wherein when determining a discharge temperature of the compressor, the controller controls the opening degree of the outdoor-side expander such that the discharge temperature of the compressor becomes higher than a liquid-level adjustment threshold,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor.  See MPEP 2173.05(g).

Regarding Claims 1, 3, 4, 6 and 7, the recitation of “…injection expander,” renders the claim unclear in light of the 112 1st rejection above. In particular, the recitation of an “expander” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 8, the recitation of a “…refrigerant flow switch device,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “flow switch device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 11, the recitation of a “…heat medium flow adjuster,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of a “flow adjuster” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claim 3, the recitation of “...wherein when determining that a discharge temperature of the refrigerant that is discharged from the compressor is higher than or equal to a predetermined discharge temperature threshold, the controller controls the opening degree of the injection expander device such that the discharge temperature becomes lower than the discharge temperature threshold,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor.  See MPEP 2173.05(g).

Regarding Claim 4, the recitation of “...wherein the controller controls the opening degree of the injection expander such that a discharge temperature of the refrigerant that is discharged from the compressor approaches a predetermined discharge temperature threshold,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor.  See MPEP 2173.05(g).

Regarding Claim 7, the recitation of “...wherein the controller calculates a degree of discharge superheat of the refrigerant that is discharged from the compressor, and performs processing based on the degree of discharge superheat instead of the discharge temperature,” renders the claim unclear because the claim recites functional language but does not recite all of the structure needed to perform the function i.e. discharge temperature sensor and/or pressure sensor.  See MPEP 2173.05(g).

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps that determines 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4, 6 and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okochi (WO2014054154A1).

Regarding Claim 1, Okochi teaches an air-conditioning apparatus [fig 1] comprising: 
an outdoor unit [51/151] including a compressor [1/101], a heat-source-side heat exchanger [2/102], and an accumulator [4/104], the compressor including a suction chamber [inherent of a compressor having an injection circuit 10/110] having an injection port [inherent of a compressor having an injection circuit 10/110]  that allows refrigerant to flow into the suction chamber, the compressor being configured to compress and discharge the refrigerant, the heat-source-side heat exchanger being configured to cause heat exchange for the refrigerant to be performed [page 3-page 5; fig 1], the accumulator being configured to accumulate the refrigerant [page 3-page 5; fig 1]; 
at least one load-side expander [23] configured to reduce a pressure of the refrigerant [page 5]; and at least one load-side heat exchanger [22] configured to cause 
whereby a refrigerant circuit is formed to circulate the refrigerant [fig 1]; the outdoor unit including: an injection pipe [10/110] having one end connected between the heat-source-side heat exchanger [2/102] and the load-side expander [23] and another end connected to the injection port [fig 1], the injection pipe being configured to allow part of the refrigerant in the refrigerant circuit to flow toward the injection port [page 3-page 5; fig 1];
an outdoor-side expander [8/108] located downstream of the one end of the injection pipe [10/110] in a flow of the refrigerant in a case where the refrigerant flows from the load-side expander [23] to the heat-source-side heat exchanger [2/102] in the refrigerant circuit, the outdoor- side expander being configured to reduce the pressure of the refrigerant to adjust a flow rate thereof [page 4; fig 1]; and an injection expander [7/107] configured to adjust an amount of the refrigerant that flows in the injection pipe [page 3], 
the air-conditioning apparatus further comprising a controller [7/137] configured to control an opening degree of the outdoor-side expander [8/108] and an opening degree of the injection expander [7/107; page 7; page 9; fig 1; fig 4].
when determining a discharge temperature of the compressor that is reduced because of a return liquid from the accumulator is lower than or equal to a predetermined liquid-level adjustment threshold, the controller controls the opening degree of the outdoor-side expanderevice such that the discharge temperature of the compressor becomes [lower] higher than the liquid- level adjustment threshold [page 7; page 9; fig 1; fig 4].

Regarding Claim 2, Okochi teaches the invention of Claim 1 above and teaches wherein a plurality of the outdoor units [51/151] are connected in parallel by pipes [by inspection at fig 1], whereby the refrigerant circuit is formed [page 2; fig 1].

Regarding Claim 3, Okochi teaches the invention of Claim 1 above and teaches wherein when determining that a discharge temperature of the refrigerant that is discharged from the compressor [1/101] is higher than or equal to a predetermined discharge temperature threshold, the controller controls the opening degree of the injection expander [7/107] such that the discharge temperature becomes lower than the discharge temperature threshold [page 9; fig 1].

Regarding Claim 4, Okochi teaches the invention of Claim 1 above and teaches wherein the controller [7/37] controls the opening degree of the injection expander [7/107] such that a discharge temperature of the refrigerant that is discharged from the compressor [1/101] approaches a predetermined discharge temperature threshold [page 9].

Regarding Claim 6, as best understood, Okochi teaches the invention of Claim 5 above and teaches wherein the liquid-level adjustment threshold is a value obtained by adding a temperature value by which the discharge temperature is [increased] reduced in accordance with the opening degree of the injection expander, to the discharge temperature that is [increased] reduced because of the return liquid from the accumulator, when the injection expander is in an opened state [Page 9; where Tdref is the temperature at which a liquid level is too low and the injection valve is adjusted to prevent this overshoot of temperature and where the valve 108 is adjusted to improve the efficiency of the system].
Regarding Claim 8, Okochi teaches the invention of Claim 1 above and teaches wherein the outdoor unit further includes a refrigerant flow switch device [3/103] configured to switch a flow passage for the refrigerant between a flow passage for a cooling operation mode and a flow passage for a heating operation mode, and the controller controls the opening degree of the injection expander [7/107] in the heating operation mode [page 9].

Regarding Claim 9, Okochi teaches the invention of Claim 8 above and teaches wherein the heating operation mode includes a heating only operation mode in which ones of the load-side heat exchangers [22] that are not in a stopped state all operate as condensers [page 5; page 7], and a heating main operation mode in which one or ones of the load-side heat exchangers [22] not being in the stopped state operate as condensers, and a remaining one or ones of the load-side heat exchangers [22] not being in the stopped state operate as evaporators [page 5; page 9].

Regarding Claim 10, Okochi teaches the invention of Claim 1 above and teaches a plurality of indoor units [53] each including the load-side expander [23] and the load-side heat exchanger [22; fig 1]; and a relay unit [52] configured to operate as a relay between the outdoor unit [51/151] and the plurality of indoor units [53; fig 1], wherein the outdoor unit, the plurality of indoor units, and the relay unit are connected by pipes [201; 202] such that the refrigerant circulates between components included in the outdoor unit and components included in the plurality of indoor units, through the relay unit, whereby the refrigerant circuit is formed [page 3-page 5; fig 1].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (WO2014054154A1) in view of Tanaka et al. (US2014/0331702).

Regarding Claim 7, Okochi teaches the invention of Claim 3 above but does not teach wherein the controller calculates a degree of discharge superheat of the refrigerant that is discharged from the compressor, and performs processing based on the degree of discharge superheat instead of the discharge temperature.
However, Tanaka teaches an air conditioning apparatus [0001] having wherein a controller [18] calculates a degree of discharge superheat of the refrigerant that is discharged from a compressor [3], and performs processing based on the degree of discharge superheat instead of the discharge temperature [0066]. Tanaka teaches that it is known in the field of endeavor of refrigeration that this arrangement expands the range of heating capacity and thereby improves the system [0067]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Okochi to  have  wherein the controller calculates a degree of discharge superheat of the refrigerant that is discharged from the compressor, and performs processing based on the degree of discharge superheat instead of the discharge temperature in view of the teachings of Tanaka in order to  expand the range of heating capacity and thereby improves the system.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (WO2014054154A1) in view of Yamashita (US2016/0341453).

Regarding Claim 11, Okochi teaches the invention of Claim 1 above but does not teach the load-side heat exchanger being configured to cause heat exchange to be performed between the refrigerant and a heat medium that is applied as the load and different from the refrigerant; and a heat-medium circulation circuit in which a pump, the load-side heat exchanger, a use- side heat exchanger, and a heat-medium flow adjuster are connected by pipes to circulate the heat medium, the pump being configured to pressurize the heat medium, the use-side heat exchanger being configured to cause heat exchange for air to be conditioned to be performed, the heat-medium flow adjuster being configured to adjust a flow rate of the heat medium that flows into and out of the use-side heat exchanger.
However, Yamashita teaches a refrigeration cycle apparatus [fig 12] having a load-side heat exchanger [15] being configured to cause heat exchange to be performed between a refrigerant and a heat medium that is applied as the load and different from the refrigerant [0125]; and a heat-medium circulation circuit [B] in which a pump [21], the load-side heat exchanger [15], a use- side heat exchanger [26], and a heat-medium flow adjuster [25] are connected by pipes [by inspection] to circulate the heat medium, the pump being configured to pressurize the heat medium, the use-side heat exchanger being configured to cause heat exchange for air to be conditioned to be performed, the heat-medium flow adjuster being configured to adjust a flow rate of the heat medium that flows into and out of the use-side heat exchanger [0125]. Yamashita teaches that it is known in the field of endeavor of refrigeration that this arrangement provides a system that secures safety upon the occurrence of a refrigerant leak [0135].
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okochi (WO2014054154A1) in view of Hwang et al. (US2013/0133345).

Regarding Claim 12, Okochi teaches the invention of Claim 1 above but does not teach wherein the heat-source-side heat exchanger is a water-refrigerant heat exchanger configured to cause heat exchange to be performed between water and the refrigerant.
However, Hwang teaches an air conditioner [0003] having wherein a heat-source-side heat exchanger [33] is a water-refrigerant heat exchanger configured to cause heat exchange to be performed between water and the refrigerant [0023; fig 3] for the obvious advantage of transferring heat to a water source to heat or cool the water and thereby improve the system [0023]. 
.

Response to Arguments

On pages 9 and 10 of the remarks, Applicant argues with respect to Claims 3, 4 and 7 that the rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 112 are improper because the structure needed to perform the function is recited in the disclosure.  Applicant's arguments have been considered but are not persuasive. 

In response to Applicant's arguments, Applicant is reminded that a claim is given its broadest reasonable interpretation in light of the specification.  However, reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.  Therefore, the limitations to perform the stated function of the claim cannot be properly imported from the disclosure.  Accordingly, the rejection is maintained.

On pages 13-15 of the remarks, Applicant argues with respect to Claim 5 now amended claim 1, that Okochi (WO2014054154A1, hereinafter “Okochi”) does not disclose wherein “...when determining a discharge temperature of the compressor, the controller controls the opening degree of the outdoor-side expander such that the discharge temperature of the compressor becomes higher than a liquid-level adjustment threshold."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2131 explains Anticipation. 

In response to Applicant's arguments, Applicant admits on page 12 paragraph 3 that the controller is capable of controlling the outdoor-side expansion device regardless of the condition of measured by the discharge temperature sensor.  Thus, the controller as disclosed by Okochi meets the claim limitation.  Accordingly, the rejection is maintained.
	Accordingly, Claims 1-4 and 6-12 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763